Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment filed on 15 June 2022 has been entered into the record and have been fully considered. Claim 1, 8-9 and 12 are amended. Claims 2, 6-7 and 11 are cancelled. 
3.		Claims 1, 3-5, 8-10 and 12 are pending and being considered for examination in the instant application. 

Withdrawn objections and/or rejections
4.		Upon consideration of appropriate correction to drawings and specification, the objection to each of them is withdrawn,
5. 		Upon consideration of claim 12 amendment to depend from claim 9, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
6.		Upon consideration of cancellation of claims 2, 6-7 and 11 reciting “prophylaxis”, the rejection under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.
7.		Upon consideration of amendment of claims to recite “wherein the subject has a diminished level of SDF-1alpha”, the rejection under AIA  35 U.S.C. 102(a)(1) is withdrawn.



New Rejections – necessitated by current amendment
Claim Rejections - 35 USC § 102/103
8.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.		Claims 1, 3-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cattaneo et al (WO 2008006893, 1/17/2008) and evidenced by Azizi et al (Am J Alz Dis & Other Dem 29: 415-425, 2014) or, in the alternative, under 35 U.S.C. 103 as obvious over Cattaneo et al (2008), in view of Azizi et al (2014). 
11.		The claims are directed to a therapeutic treatment method for AD targeting glial cells comprising administering to a subject in need thereof a NGF mutant having two mutations – substitution of proline in position 61 with serine; and substitution of an amino acid in any one of the positions 95-101, wherein the subject has a diminished level of SDF-1alpha, and wherein the administration: is effective for simultaneous activation of SDF-1alpha and inhibition of TNF alpha activity, and is configured for biodistribution in the Nervous System (claim 1), and for diffusion in glia and microglia cells (claim 3). The claims recite that the method comprises intranasally administering a pharmaceutical composition comprising pharmaceutically acceptable carriers for treatment of AD (claims 4, 5); wherein the second mutation is a substitution of arginine in position 100 with tryptophan or glutamic acid for treatment of AD (claim 10). The claims also recite that the administration of the NGF mutant is effective for simultaneous activation of SDF-1alpha, MIP-1alpha and inhibition of TNF alpha activity (claim 8); and for simultaneous activation of SDF-1alpha, MIP-1alpha, MIP-1gamma and inhibition of TNF alpha activity (claim 9). Claim 12 recites that the treatment method is configured for biodistribution diffusion in glia and microglia cells.
12.		Cattaneo et al teach methods using hNGF muteins for therapeutic use, and pharmaceutical compositions having an effective dose of the same for treating Alzheimer’s disease (AD) (Abstract; page 11, lines 3-5, 10-12). The reference teaches muteins of human NGF comprising a substitution of proline in position 61 with serine, and a further substitution of an amino acid in one of the positions 95-101, such as a substitution of arginine in position 100 with tryptophan or glutamic acid (page 10, lines 19-21, and 25-29; claims 4, 7-10, 17, 23, 25-26), resulting in hNGF-61Arg100Glu mutein (Table - page 13). The reference teaches pharmaceutical composition comprising an effective amount of NGF mutein and pharmaceutically acceptable carrier, wherein the pharmaceutical composition is for “final vehiculation to the central nervous system” (i.e. for “biodistribution diffused at the level of the Nervous system” as recited in instant claims 1, 8 and 9) (page 11, lines 10-14; reference claim 25). Cattaneo et al teach that intranasal administration of hNGF-61Arg100Glu to AD11 transgenic mice, resulted in reducing β-amyloid clusters and rescuing AD phenotypes like cognitive deficits (page 44, Example 18; Figures 38, 39C) (instant claims 1, 3-5, 8-10). Please note that AD11 is a recognized mouse model for AD. Cattaneo et al do not teach that the subject has a diminished level of SDF-1alpha. However, as evidenced by Azizi et al, it is accepted that AD patients and transgenic mouse models of AD have low levels of CXCL12 chemokine protein and mRNA, which coincide with cognitive deficits (Azizi et al, page 419, col 2, para 5). Azizi et al also teach that CXCL12 is constitutively expressed in the neurons and astrocytes of human brain and promotes CNS neuroprotection (page 419, col 2, para 3). As the art unequivocally and emphatically teaches low levels of SDF-1alpha in subjects having AD, the AD model (subject) of Cattaneo et al is expected to have diminished levels of the chemokine, absent any evidence to the contrary. Even though the reference does not teach a simultaneous activation of “SDF-1alpha” and inhibition of “TNF alpha” (instant claim 1); a simultaneous activation of “SDF-1alpha and MIP-1alpha” and inhibition of “TNF alpha” (instant claim 8); a simultaneous activation of “SDF-1alpha, MIP-1alpha, and MIP-1gamma” and inhibition of “TNF alpha” (instant claim 9); biodistribution at the level of “glia and microglia cells” (instant claims 3, 12); these limitations follow the “wherein” clause, which recite a result of the method, but not a step that is to be performed by the artisan. Upon performing the step of administering (intranasally) an effective amount of the claimed hNGF mutant to a subject having AD (AD mouse model), one will necessarily achieve a simultaneous activation of SDF-1alpha/MIP-1alpha/MIP-1gamma and an inhibition of TNF alpha activity, as well as biodistribution at the level of glia and microglia cells. It is noted that the only active method step is directed to intranasally administering the double mutant form of NGF. If this is the case, the limitations of claims 1, 3-5, 8-10 and 12 are met by Cattaneo et al and the reference qualifies as prior art under 35 U.S.C. 102(a)(1).
13.		If this is not the case, then it would nonetheless have been prima facie obvious to one of ordinary skill in the art to treat subjects having AD comprising administering to a subject in need thereof a NGF mutant having two mutations as instantly claimed, wherein the subject has a diminished level of SDF-1alpha, and wherein the administration: is effective for simultaneous activation of SDF-1alpha and inhibition of TNF alpha activity, and is configured for biodistribution in the Nervous System. In this case, claims 1, 3-5, 8-10 and 12 are obvious in view of Cattaneo et al and Azizi et al. Azizi et al teach that AD patients and transgenic mouse models of AD have low levels of CXCL12 chemokine protein and mRNA, which coincide with cognitive deficits (Azizi et al, page 419, col 2, para 5). As the art unequivocally and emphatically teaches the presence of low levels of SDF-1alpha in subjects having AD, the AD model (subject) of Cattaneo et al will obviously have diminished levels of the chemokine, absent any evidence to the contrary. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

14.		Claims 1, 3-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Capsoni et al (PloS one 7: 1-16, 2011 – IDS) and evidenced by Azizi et al (2014) or, in the alternative, under 35 U.S.C. 103 as obvious over Capsoni et al (2011), in view of Azizi et al (2014).
15.		Capsoni et al teach a treatment method for AD by intranasal administration of a double mutant of human NGF - hNGFP61S/R100E (having substitution of proline at position 61 with serine, and substitution of arginine at position 100 with glutamic acid) to Familial AD APPxPS1 mouse model, resulting in neuroprotection and prevention of progression of behavior deficits and neuropathology (Abstract; Introduction, last para). The reference teaches that the NGF mutein results in improvement of memory and learning identical to control littermates (Figure 8), therefore, would inherently be administered in an effective amount. The reference also teaches that the intranasal administration of the NGF mutant reduces microgliosis in the brains of APPxPS1 mice (Figures 12C, 12F), indicating a biodistribution in the Nervous system, and at the level of microglial cells (instant claims 1, 3, 8, 9, 10, 12). The reference concludes that the NGF mutant hNGFP61S/R100E provides “an ideal candidate for the development of a noninvasive therapy for AD”, which by intranasal delivery will allow distribution to “the target areas in the CNS” (page 12, concluding para), thereby inherently indicating a pharmaceutical formulation. Capsoni et al teach that the NGF mutants for intranasal delivery are diluted in 1M phosphate-buffered saline (page 14, col 1, para 2), which is known to be a pharmaceutically acceptable buffer (carrier) (instant claims 4, 5). Capsoni et al do not teach that the subject has a diminished level of SDF-1alpha. However, as evidenced by Azizi et al, it is accepted that AD patients and transgenic mouse models of AD have low levels of CXCL12 chemokine protein and mRNA, which coincide with cognitive deficits (Azizi et al, page 419, col 2, para 5). Azizi et al also teach that CXCL12 is constitutively expressed in the neurons and astrocytes of human brain and promotes CNS neuroprotection (page 419, col 2, para 3). As the art unequivocally and emphatically teaches low levels of SDF-1alpha in subjects having AD, the AD model (subject) of Capsoni et al is expected to have diminished levels of the chemokine, absent any evidence to the contrary. Even though the reference does not teach a simultaneous activation of “SDF-1alpha” and inhibition of “TNF alpha” (instant claim 1); a simultaneous activation of “SDF-1alpha and MIP-1alpha” and inhibition of “TNF alpha” (instant claim 8); a simultaneous activation of “SDF-1alpha, MIP-1alpha, and MIP-1gamma” and inhibition of “TNF alpha” (instant claim 9); these limitations follow the “wherein” clause, which recite a result of the method, but not a step that is to be performed by the artisan. Upon performing the step of administering (intranasally) an effective amount of the claimed hNGF mutant to a subject having AD (AD mouse model), one will necessarily achieve a simultaneous activation of SDF-1alpha/MIP-1alpha/MIP-1gamma and an inhibition of TNF alpha activity, absent any evidence to the contrary. It is noted that the only active method step is directed to administering the double mutant form of NGF. If this is the case, the limitations of claims 1, 3-5, 8-10 and 12 are met by Capsoni et al and the reference qualifies as prior art under 35 U.S.C. 102(a)(1).

16.		If this is not the case, then it would nonetheless have been prima facie obvious to one of ordinary skill in the art to treat subjects having AD comprising administering to a subject in need thereof a NGF mutant having two mutations as instantly claimed, wherein the subject has a diminished level of SDF-1alpha, and wherein the administration: is effective for simultaneous activation of SDF-1alpha and inhibition of TNF alpha activity, and is configured for biodistribution in the Nervous System. In this case, claims 1, 3-5, 8-10 and 12 are obvious in view of Capsoni et al and Azizi et al. Azizi et al teach that AD patients and transgenic mouse models of AD have low levels of CXCL12 chemokine protein and mRNA, which coincide with cognitive deficits (Azizi et al, page 419, col 2, para 5). As the art unequivocally and emphatically teaches low levels of SDF-1alpha in subjects having AD, the AD model (subject) of Capsoni et al will obviously have diminished levels of the chemokine, absent any evidence to the contrary. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

17.		Applicant’s Remarks:
18.		Applicant argues that the claims have been amended to require a “subpopulation of AD patients”, as independent claims recite that the subject “has a diminished level of SDF-1alpha”. Applicant refers to instant discovery of the dual mechanism of action of NGF mutant in activating SDF1-alpha and inhibiting TNF alpha activity, and adds that this allows for a “tailored administration of the mutated form of NGF to that subpopulation of AD patients that are in need of activation of chemokine SDF-1alpha”. Referring to the amendment, Applicant clarifies that this limits the patient of the claimed method to a specific subset who suffers from AD and whose SDF1-alpha level is diminished. Applicant asserts that the references must teach the patient subpopulation recited in claim 1. Applicant provides a case law in support of the arguments.
19.		Pointing to a teaching in the specification (page 2, lines 6-8) that SDF1-alpha is diminished in AD patients, Applicant discusses Fig 1E of the cited Parachikova reference therein. Applicant argues that the reference “shows that one of the four AD patients tested did not have a diminished SDF-1alpha (CXCL12) as compared to a control”. Applicant concludes that the evidence does not show that “all AD disease patients will necessarily have a diminished level of SDF-1alpha”.
20.		Lastly, Applicant submits the Declaration of Antonio Cattaneo (co-inventor) that was previously submitted in the parent application on 3/23/2020, wherein paragraph 15 concludes “the dual mechanism of action of painless hNGFp (involving SDF-1 activation and TNFalfa inhibition) is crucial and essential for its effectiveness…”. The details of the declaration are as follows.
	Cattaneo Declaration
21.		The declaration under 37 CFR § 1.132 of Antonino Cattaneo originally submitted for parent application 16/080,714, dated 3/9/2020 (Cattaneo declaration) is acknowledged and fully considered. Paragraph 3 states that the results of additional studies presented in the declaration provide evidence of being unexpected and surprising, based upon known information, delivery route and dual action of inducing SDF1 and inhibiting TNFalpha.
22.		Paragraphs 4-18 (Study 1) compare the effects of painless NGF with wild type NGF in the 5xFAD AD mouse model. Paragraphs 5-6 describe experiments comprising intranasal delivery of hNGFp (painless) or hNGFWT (wild type) to transgenic and wild type mice. Paragraphs 7-12 explain the observed effects, reiterating that the results demonstrate unexpected and surprising effects of hNGFp, which has “amyloidogenic and neuroprotective properties” with respect to hNGFWT (paragraph 11). The declaration states that both hNGFp and hNGFWT increased basal forebrain cholinergic terminal (paragraph 7), however, contrary to hNGFp, hNGFWT did not reduce amyloid plaques (paragraph 8), did not alter or reduce “amyloidogenic processing of APP into beta amyloid” (paragraph 9), did not alter beta secretase levels (paragraph 10), and had a different modulation of cytokines (paragraphs 12-14). Paragraphs 15 and 18 state that the dual mechanism of action of painless hNGFp on SDF-1 activation and TNFalfa inhibition is not shown by hNGFWT, adding that this is crucial for effectiveness, which “could not be predictable”. Paragraphs 16 and 17 state administering SDF1 to transgenic mice (5xFAD) did not rescue the AD phenotype in these mice, and conclude that “SDF1 alone is not able to duplicate the neuroprotective effect of painless hNGFp….”. 
23.		Paragraphs 19-23 (Study 2) compare systemic versus intranasal delivery of hNGFp in the 5xFAD mouse model. Paragraph 22 states that intraperitoneal administration of a very high dose of hNGFp (22.2 times higher than intranasal dose) did not demonstrate improvement in spatial memory deficit. Paragraph 23 concludes that intranasal delivery provides the broad biodistribution for pharmacological effectiveness.
24.		Paragraphs 24 -28 (Study 3) provides a study using a Down syndrome mouse model to show that intranasal hNGFp rescues the changes in microglia morphology.
	Response to Applicant’s remarks and Cattaneo declaration.
25.		 The Cattaneo declaration is fully considered, however, is not found to be persuasive and is insufficient to overcome the rejection under 35 USC 102(a)(1) (and newly made 103) for reasons described below.
26.		The declaration is largely directed to unexpected and surprising results with regards to intranasal delivery and an increased therapeutic efficacy of the painless double mutant NGF when compared to wild type NGF, by exerting a dual mechanism of action involving SDF-1alpha activation and TNF alpha inhibition. However, akin to the findings in the declaration, the prior art of record teaches a method of treating AD comprising intranasally administering to a subject having the disease, a double mutant human NGF having the claimed mutations, which in turn reduces associated cognitive deficits. It is universally accepted in the art that SDF-1alpha is diminished in AD patients or AD animal models as stated above. As the patient subject, therapeutic and mode of administration in the cited references are the same as the claimed requirements and the declaration, the alleged dual mechanism of action will follow as an intended outcome of the method step. The declaration is emphasizing on novel mechanistic discovery using the same product and the same method steps as taught in the art, with the intention of achieving SDF-1alpha activation and TNF alpha inhibition. As the prior art is teaching the same product in the treatment method as instantly claimed, it is expected to have the same effect. It is reminded that “a compound and all of its properties are inseparable” In re Papesch, CCPA 137, USPQ 43. The statement of paragraphs 16 and 17 directed to efficacy of intranasal delivery of CXCL12 to transgenic 5xFAD mouse model is not commensurate with, or pertinent to the claimed invention. Instant claims do not require an administration of SDF-1alpha. The claims are therefore anticipated by the cited art for reasons explained in the rejection. Based upon the rejection falling under the 102(a)(1) anticipatory statute, the “unexpected” results of the declaration are not a consideration.
27.		In the alternative, new rejections are presented showing that the claims are also prima facie obvious in view of the cited prior art to treat subjects having AD comprising administering to a subject in need thereof a NGF mutant having two mutations as instantly claimed, wherein the subject has a diminished level of SDF-1alpha, and wherein the administration: is effective for simultaneous activation of SDF-1alpha and inhibition of TNF alpha activity, and is configured for biodistribution in the Nervous System. The obviousness rejection is added to address the new claim limitation directed to treating a specific subject having AD and decreased SDF-1alpha levels. As stated above, the cited art teaches that the treatment of subjects having AD with intranasal delivery of NGF double mutein, is efficacious in reducing AD pathology, which is similar to that presented in the Cattaneo declaration. 
28.		The combination of the above references proves that the knowledge and expertise for the claimed method for treating AD in a subject having decreased SDF-1alpha levels, by intranasal administration of a human NGF double mutein was known in the art and the results were expected to be successful. The prima facie obviousness of the claimed invention in view of the combined references, therefore, provides sufficient reasoning, and nullifies Applicant’s allegations of the improper teachings in the individual references. Applicant’s assertion of unexpected results does not overcome the rejection because of obvious expected properties taught in the prior art, either explicitly or implicitly. “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness”. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). That is, the alleged unexpected results are actually expected from the prior art. The crux of the obviousness determinations set forth above are not for substituting the NGF mutant of the claims for NGF or for substituting intranasal administration for another mode. These embodiments are taught in a manner consistent with anticipation by both Cattaneo and Capsoni. Therefore, the alleged unexpected results are not relevant to what is being modified or substituted in the primary references. In view of the foregoing, the declaration in totality is found to be ineffective to withdraw the pending rejections. 
29.		Applicant’s arguments with respect to amending independent claims 1, 8, 9 to require a “subpopulation of AD patients”, which recite that the subject “has a diminished level of SDF-1alpha”, is fully considered. Applicant’s pointing to a Western blot data in the Parachikova reference cited in the specification is also well considered. Applicant derives the “subpopulation” concept from Fig. 1E of the Parachikova article showing the second AD band (associated with an AD human patient, see page 148, col 2 – “CXCL12 levels are found decreased in AD patients”) not clearly decreased as compared to the corresponding control (Ctr), and thereupon concludes that the evidence does not show that “all AD disease patients will necessarily have a diminished level of SDF-1alpha”. Surprisingly however, Parachikova et al neither briefly mentions this observation of Applicant, nor alludes to a possible non-existence of diminished SDF-1alpha levels in some AD patients. On the contrary, the reference (and the instant specification going by the reference teachings) emphatically establishes that Figs. 1E and 1F reveal that “CXCL12 levels are significantly decreased with AD” (page 148, col 2 – CXCL12 levels are found decreased in AD patients). It is not clear as to where else Applicant derived the conclusion of “subpopulation of AD patients” from, other than being exclusively based upon a Western blot band. Notwithstanding, upon consideration of Applicant’s arguments and claim amendments, new rejections under 102/103 have been added, asserting that the claimed invention would still be anticipated or rendered obvious in view of the cited art and preponderance of the evidence in the relevant literature.



Conclusion

30.	No claims are allowed. 
31.			Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
32.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
33.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
34.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	35.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
30 September 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699